Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract is a single sentence appears to be a recitation of claim 1, and fails to be clear and concise.  

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “a replica circuit configured by modeling the test register circuit” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The scope of “configured by modeling” would be unclear to one of ordinary skill in the art. Specifically, it is unclear if the claimed “a test control block” performs a modeling operation.  

Regarding claim 1, the limitation “suitable for generating data to test the test register circuit” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear be unclear the scope of “data to test the test register circuit”. Specifically, if testing the “the test register” includes testing the “input/output circuit”. The “test register circuit” is disclosed as suitable for “testing the input/output circuit”. 

Regarding claim 1, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Regarding claim 2, the limitation “fed back” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or 

Regarding claim 3, the limitation “fed back” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “fed back”. 

Regarding claim 7, the limitation “a replica circuit configured by modeling the test register circuit” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The scope of “configured by modeling” would be unclear to one of ordinary skill in the art. Specifically, it is unclear if the claimed “a test control block” performs a modeling operation.  

Regarding claim 8, the limitation “a test operation” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the test operation previously disclosed or an additional a test operation. 

Regarding claim 13, the limitation “a replica circuit configured by modeling the test register circuit” is indefinite for failing to particularly point out and distinctly claim the 

Regarding claim 13, the limitation “suitable for generating data to test the test register circuit” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear be unclear the scope of “data to test the test register circuit”. Specifically, if testing the “the test register” includes testing the “input/output circuit”. The “test register circuit” is disclosed as suitable for “testing the input/output circuit”. 

Regarding claim 14, the limitation “fed back” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “fed back”. 

Regarding claim 15, the limitation “fed back” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “fed back”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6 – 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanizaki et al., U.S. Patent 6,993,696 (herein Tanizaki).

Regarding claim 1, Tanizaki discloses: A memory device comprising: a memory cell array suitable for storing data (figure 2, element 30); an input/output circuit suitable for inputting and outputting the data stored in the memory cell array (figure 2, element 48); a test register circuit suitable for testing the input/output circuit (figure 3, element 126); and a test control block comprising a replica circuit configured by modeling the test register circuit, and suitable for generating data to test the test register circuit (figure 2, element 46).

Regarding claim 2, Tanizaki discloses: the test control block is suitable for testing the test register circuit by generating pattern data, transmitting the generated pattern data to the test register circuit and the replica circuit, and comparing data fed back from the test register circuit to data fed back from the replica circuit (figure 2, element 32, 54, 76).

Regarding claim 3, Tanizaki discloses: the test control block is suitable for testing the memory cell array by generating pattern data and random data, transmitting the generated pattern data and random data to the memory cell array, and comparing data fed back from the memory cell array to the generated pattern data and random data (figure 2, element 32, 54, 76).

Regarding claim 4, Tanizaki discloses: the test control block comprises a BIST (Built-In Self Test) circuit (figure 2, element 46).

Regarding claim 6, Tanizaki discloses: A memory device comprising: a memory cell array suitable for storing data (figure 2, element 30); an input/output circuit suitable for inputting and outputting the data stored in the memory cell array  (figure 2, element 48); a test register circuit suitable for testing the input/output circuit (figure 3, element 126); a data generation circuit suitable for generating pattern data and random data during a test operation (figure 2, element 46); and a selection circuit suitable for selectively outputting the pattern data and the random data to the test register circuit and the memory cell array during the test operation (figure 2, element 52, 80).

Regarding claim 7, Tanizaki discloses: a replica circuit configured by modeling the test register circuit, and suitable for generating operation data based on output data of the data generation circuit (figure 2, element 46).

Regarding claim 8, Tanizaki discloses: a pattern decoding circuit suitable for generating a select signal, an enable signal, and a code value according to the test operation, wherein the pattern decoding circuit is suitable for activating the select signal during a test operation of the test register circuit, and for deactivating the select signal during a test operation of the memory cell array (figure 2, element 46, 44, 64).

Regarding claim 10, Tanizaki discloses: the pattern generation unit comprises: a plurality of registers; a plurality of operation units suitable for performing a corresponding operation on values stored in the plurality of registers and feedback data of the pattern data; and a multiplexer suitable for selecting one of the plurality of operation units based on the code value and outputting an output of the selected operation unit as the pattern data, in response to the enable signal (figure 2, element 46, 52, 80; figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki, in view of Crouch et al., U.S. Patent 5,617,531 (herein Crouch).

Regarding claim 5, Tanizaki teaches the limitations of the parent claim. Tanizaki does not explicitly teach: the test register circuit and the replica circuit comprise an LFSR (Linear Feedback Shift Register) and an MISR (Multiple Input Signature Register).
Crouch teaches: a Linear Feedback Shift Register and a Multiple Input Signature Register (column 16, lines 30 – 50).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Tanizaki: a memory cell array suitable for storing data, and a test control block; with the teaching of Crouch: a Linear Feedback Shift Register and a Multiple Input Signature Register for the purpose of implementing well-known data manipulation structures (column 16, lines 30 – 50). 
Testing memory devices are well-known in the art (abstract). LFSRs and MISRs are well-known design choice in the art to generate data and verify results (column 16, lines 30 – 50). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 9, Tanizaki teaches the limitations of the parent claim. Tanizaki additionally teaches: a pattern generation unit suitable for generating the pattern data based on the code value when the enable signal is activated (figure 2, element 54). Tanizaki does not explicitly teach: the data generation circuit comprises: an LFSR (Linear Feedback Shift Register) suitable for generating the random data based on the code value.
.

Claims 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki, in view of Best et al., U.S. Publication 2012/0182776 (herein Best).

Regarding claim 13, Tanizaki discloses: a base die (figure 2, element 30); wherein the base die comprises: an interface circuit suitable for transmitting and receiving signals to and from a controller (figure 2, element 22); a test register circuit suitable for testing the interface circuit (figure 3, element 126); and a test control block comprising a replica circuit configured by modeling the test register circuit, and suitable for generating pattern data and random data to selectively test the test register circuit and the core die during a test operation (figure 2, element 46, 52, 80). Tanizaki does not explicitly teach: A stacked memory device comprising: a core die stacked on the base die. 
Best teaches: A stacked memory device (claim 7) comprising: a core die stacked on the base die (claim 7).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Tanizaki: a base die; wherein the base die comprises: an interface circuit suitable for transmitting and receiving signals to and from a controller; with the teaching of Best: a core die stacked on the 

Regarding claim 14, Tanizaki and Best teach the limitations of the parent claim. Tanizaki additionally teaches: the test control block is suitable for testing the test register circuit by transmitting the pattern data to the test register circuit and the replica circuit and comparing data fed back from the test register circuit to data fed back from the replica circuit (figure 2, element 54, 76, 78, 80). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 15, Tanizaki and Best teach the limitations of the parent claim. Tanizaki additionally teaches: the test control block is suitable for testing the die by transmitting the pattern data and the random data to the die and comparing data fed back from the core die to the pattern data and the random data (figure 2, element 54, 76, 78, 80). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Regarding claim 16, Tanizaki and Best teach the limitations of the parent claim.  Tanizaki additionally teaches: a pattern decoding circuit suitable for generating a select signal, an enable signal, and a code value according to the test operation (figure 2, element 52); a data generation circuit suitable for generating the pattern data and the 

Regarding claim 17, Tanizaki and Best teach the limitations of the parent claim. Tanizaki additionally teaches: the pattern decoding circuit is suitable for activating the select signal during a test operation of the test register circuit, and for deactivating the select signal during a test operation of the die (figure 2, element 52, 44). And in view of the motivation previously stated above, for claim 13, the claim is rejected.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki and Best, in view of Couch.

Regarding claim 18, Tanizaki and Best teach the limitations of the parent claim. 
Tanizaki additionally teaches: the data generation circuit comprises: a pattern generation unit suitable for generating the pattern data based on the code value when the enable signal is activated (figure 2, element 54). Tanizaki does not explicitly teach: LFSR (Linear Feedback Shift Register) suitable for generating the random data based on the code value.
Crouch teaches: the data generation circuit comprises: an LFSR (Linear Feedback Shift Register) suitable for generating the random data based on the code .

Allowable Subject Matter
Claims 11, 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

PARK; Youngjun et al.	US 20210110880 A1
KANG; SUKYONG et al.	US 20170294236 A1
CHEN; Ji-Jan et al.		US 20130047049 A1
Hollis; Timothy Mowry	US 20150187440 A1
KWON; Kyoung Han et al.	US 20180374555 A1
a test register circuit suitable for testing the input/output circuit; and 
a test control block comprising a replica circuit configured by modeling the test register circuit, and suitable for generating data to test the test register circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.